         Case 2:19-cv-04352-KSM Document 18 Filed 07/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH OLIVER CONSTRUCTION, LLC, et                     CIVIL ACTION
 al.,
      Plaintiffs,
                                                         NO. 19-4352-KSM
        v.

 UTICA FIRST INSURANCE COMPANY,

        Defendant.


                                            ORDER

       AND NOW, this 7th day of July, 2020, upon consideration of Defendant Utica First

Insurance Company’s Motion to Dismiss (Doc. No. 7), Plaintiffs Joseph Oliver Construction, LLC

and Amanda and Brian Burke’s response brief (Doc. No. 10), Utica First’s reply brief (Doc. No.

11), and for the reasons set forth in the Memorandum, it is hereby ORDERED that Utica First’s

motion is GRANTED. Because the Burkes lack standing to sue Utica First, the Burkes’

declaratory judgment claim against Utica First is DISMISSED WITH PREJUDICE, and the

Burkes are DISMISSED as parties to this matter. IT IS FURTHER ORDERED that Oliver’s

declaratory judgment claim against Utica First is DISMISSED WITHOUT PREJUDICE

because it is premature.

IT IS SO ORDERED.

                                                  /s/KAREN SPENCER MARSTON
                                                  _____________________________
                                                  KAREN SPENCER MARSTON, J.
